TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2013



                                       NO. 03-11-00516-CR


                                Anthony Craig Mathis, Appellant

                                                  v.

                                   The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered on July 15, 2011. The Court’s

judgment dated December 18, 2013, is withdrawn. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s judgment of

conviction. Therefore, the Court affirms the trial court’s judgment of conviction. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.